In the
United States Court of Appeals
For the Seventh Circuit

No. 98-3431

Iqbal Mathur,

Plaintiff-Appellant,

v.

Board of Trustees of Southern Illinois
University, et al.,

Defendants-Appellees.



Appeal from the United States District Court
for the Southern District of Illinois.
No. 95 CV 04097--James L. Foreman, Judge.


Argued May 14, 1999--Decided March 27, 2000



      Before Flaum, Easterbrook, and Diane P. Wood, Circuit
Judges.

      Diane P. Wood, Circuit Judge. Iqbal Mathur
convinced a jury that the Board of Trustees of
Southern Illinois University (SIU) retaliated
against him for filing suit alleging
discrimination on account of his race, in
violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. sec.2000e-5 et seq., but the
district court overturned that result when it
granted judgment as a matter of law in favor of
SIU after the verdict was returned. The judge did
so not because of any overriding legal principle,
but for a more conventional reason: he was
persuaded that, as a theoretical matter, Mathur
had not presented enough evidence of retaliatory
motive to reach the jury. Mathur challenges the
judgment in SIU’s favor in this appeal. We
conclude, on our de novo review of the court’s
decision, that this was a proper case for the
jury, and we therefore reverse and remand.

I

      Mathur is a person of East Indian origin. By
all accounts, he has been for many years a
successful and highly regarded member of the
faculty at SIU. He joined SIU’s College of
Business Administration ("College") as a tenured
professor in the College’s Finance Department in
1977. For seventeen years (between 1979 and 1992)
he served as the Department Chair. He stepped
down in 1992 to accept a position as Interim Dean
of the College. Mathur also put his name forward
for consideration as permanent Dean.

      He was not successful in that effort. Instead,
the College selected Thomas Keon, who is white,
for its new permanent Dean. Mathur believed that
this decision was tainted by both racial and
national origin discrimination, and he filed a
charge to that effect with the EEOC on March 25,
1994. Nevertheless, in June 1994, SIU asked
Mathur to continue as Interim Dean until Dean
Keon assumed his new position in January 1995.
Mathur declined and returned to his former
position as Chair of the Finance Department.

      On September 30, 1994, Mathur and Keon attended
the College’s annual "Dean’s Reception." Their
accounts of the event are quite different. Mathur
testified that he and Keon chatted and that he
advised Keon that he, too, had been a candidate
for the deanship and he had filed a charge of
discrimination against SIU. At that point,
according to Mathur, Keon frowned, ceased
speaking, and made it clear that the conversation
was over. Keon claimed to have no recollection of
this conversation. (The jury was obviously
entitled to believe whichever man it chose.)

      In early January 1995, Keon officially assumed
the position of Dean. As Dean, he was in charge
of the College’s Executive Committee, which
included himself, the Associate Dean, and the
Chairs of each of the College’s four departments-
-including Mathur. The purpose of the Executive
Committee is to deal with overall issues related
to the College, such as teaching, research,
service, and fund-raising. Later that month,
Mathur received a right-to-sue letter from the
EEOC. He did not mention the letter to Keon, nor
did he say anything about an intention to file
suit; he did, however, discuss his plans with
other members of the College community.

      On April 4, 1995, Keon called Mathur into his
office and initiated a conversation, the
substance of which is disputed. According to
Mathur, Keon "informed me that what I was doing
was not positive and it would reflect negatively
on the College of Business. He did not want me in
an administrative position in the College of
Business, and he wanted me to resign." Mathur
assumed Keon was talking about the lawsuit. Keon,
however, maintains that he was talking about
Mathur’s performance as a member of the Executive
Committee. In Keon’s opinion, none of the
department chairs were adequately participating
in the Executive Committee meetings. They weren’t
"team players" and were interested only in what
was good for their particular departments. It was
time, Keon thought, to "clean house." Indeed,
each of the chairs was out by the end of the
academic year: in response to Keon’s request,
Management Department Chair R.E. Melcher
submitted his resignation on April 4; Keon
removed Mathur, who refused to resign, as Finance
Department Chair on April 24; and the terms of
the Marketing and Accounting Department Chairs,
who were merely "acting" chairpersons, were
allowed to expire.

      Although no longer Department Chair, Mathur
remained a tenured faculty member with the
College. On July 7, 1995, Keon gave Mathur a
formal performance evaluation, in which he rated
Mathur’s skills on a scale of 0 to 6 (with 6
being the most favorable). He gave Mathur’s
research skills a 6, his teaching skills a 5.5,
and his administrative skills a 2.5.

       On April 14, 1995, Mathur filed suit alleging
that SIU discriminated against him on account of
his race and national origin when it failed to
hire him as Dean. On July 19, after Keon removed
him as Department Chair, Mathur amended his
complaint to include a retaliation claim. At the
close of discovery, SIU moved for summary
judgment. The district court granted SIU’s motion
with respect to the failure-to-hire claim but
denied the motion with respect to the retaliation
claim. The case went to trial, and the jury
returned a verdict in favor of Mathur, awarding
him $20,283.00 in back pay and $250,000 in
compensatory damages. Mathur’s success was short
lived, however. Overturning the jury verdict, the
district court granted SIU’s renewed motion for
judgment as a matter of law under Rule 50 of the
Federal Rules of Civil Procedure. Mathur appeals
only the latter ruling; he has not challenged the
district court’s dismissal of the failure-to-hire
claim.

II

      A.Judgment as a Matter of Law on Retaliation
Claims

      We review a trial court’s grant or denial of
judgment as a matter of law under Rule 50 de
novo. See Emmel v. Coca-Cola Bottling Co. of
Chicago, 95 F.3d 627, 629 (7th Cir. 1996). Using
the same standard as that applied by the district
court, Willis v. Marion County Auditor’s Office,
118 F.3d 542, 545 (7th Cir. 1997), we limit our
inquiry to "whether the evidence presented,
combined with all reasonable inferences
permissibly drawn therefrom, is sufficient to
support the verdict when viewed in the light most
favorable to the party against whom the motion is
directed. . . . In other words, we are limited to
assessing whether no rational jury could have
found for the plaintiff." Emmel, 95 F.3d at 629-
30, quoting McNabola v. CTA, 10 F.3d 501, 513
(7th Cir. 1993); see also Cygnar v. City of
Chicago, 865 F.2d 827, 834 (7th Cir. 1989). In
doing so, "this court may not step in and
substitute its view of the contested evidence for
the jury’s." Emmel, 95 F.3d at 634.

      Title VII makes it unlawful for an employer to
"discriminate against any of his employees . . .
because he has opposed any practice made an
unlawful employment practice . . . or because he
has made a charge, testified, assisted, or
participated in any manner in an investigation,
proceeding or hearing" under the statute. 42
U.S.C. sec. 2000e-3(a). In other words, it is
unlawful for an employer to retaliate against an
employee for exercising her rights under Title
VII. "To establish a prima facie case of
retaliation, an employee must show that (1) he
engaged in statutorily protected expression; (2)
he suffered an adverse action; and (3) there is
a causal link between the protected expression
and the adverse action." Johnson v. Zema Systems
Corp., 170 F.3d 734, 746 (7th Cir. 1999), citing
Eiland v. Trinity Hosp., 150 F.3d 747, 753 (7th
Cir. 1998).

      Although Mathur originally structured the proof
of his case under both the "direct" and
"indirect" methods, at this stage of the game
those distinctions are no longer relevant. In
reviewing the district court’s grant of judgment
as a matter of law, we do not need to march
through the familiar steps set forth in McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973);
Diettrich v. Northwest Airlines, Inc., 168 F.3d
961, 965 (7th Cir. 1999). Since the district
court held a trial on the merits, we need only
ask whether, viewing the evidence in its
totality, Mathur provided sufficient evidence
that a rational jury could have concluded that
retaliation was a determining factor in Dean
Keon’s decision to remove him as Chair of the
Finance Department. Willis, 118 F.3d at 545; see
also Grizzle v. Travelers Health Network, Inc.,
14 F.3d 261, 267 (5th Cir. 1994) ("[T]he ultimate
issue is whether [ ] there was sufficient
evidence for a reasonable finder of fact to
conclude that the official reason for
[plaintiff’s] discharge was ’pretextual’, and
that the true reason therefore was retaliation
for her complaints of [ ] discrimination."). We
note in passing that the parties have devoted a
considerable amount of unnecessary attention to
the question whether the bulk of Mathur’s
evidence of discrimination is direct or
circumstantial. At this point, it is a
distinction without legal consequence.

      At trial, Mathur offered the following evidence
from which a rational jury could reasonably infer
that Mathur’s discrimination suit was the primary
reason behind Dean Keon’s decision to demote him.
To begin, Mathur presented evidence that Keon
knew about the discrimination suit. In September
1994, Mathur met Keon and told him about his EEOC
charge; Mathur informed Keon because he felt it
was important for Keon, as Dean, to know about
the charges. Upon hearing about Mathur’s charges,
Keon frowned and cut their conversation short.
Professor Robert Waldron testified that he saw
Mathur and Keon "deeply engrossed in
conversation," although he could not hear what
they were saying. In addition, when Mathur
received a right-to-sue letter on January 18,
1995, he discussed his plans to sue with many of
his colleagues, including the fact that he
received the filing materials from his attorney’s
office. Although he did not directly inform Keon
of the letter, his possession of it was widely
known in his department.

      Furthermore, the jury could have concluded that
Keon’s interactions with Mathur revealed that he
was unhappy with Mathur’s decision to file
discrimination charges. On April 4, 1995, Keon
called Mathur into his office and told him that
what he was doing "was not positive and it would
reflect negatively on the College of Business."
Mathur assumed Keon was referring to his EEOC
charge. Keon further stated that he did not want
Mathur in an administrative position and asked
him to resign as Department Chair. In the weeks
that followed, Keon pressured Mathur to resign
and, on April 24 (the day after the news of
Mathur’s suit was reported on the campus radio
station), Keon removed him. In addition, after
officially becoming Dean, Keon repeatedly
slighted Mathur. For example, when Keon traveled
to Hong Kong to visit a program that was
implemented when Mathur was Acting Dean, he did
not speak to Mathur regarding Mathur’s
experiences or contacts there. Mathur also
testified that Keon did not respond to
information that Mathur had sent him regarding
possible donors to the College; that Keon
presented a proposal (albeit in a different
format) that Mathur had actually prepared; and
that Keon snubbed him socially and never took him
to lunch.

      Finally, Mathur submitted evidence from which
the jury could have inferred that Keon’s claim
that Mathur was an ineffective participant in the
Executive Committee was bogus. Mathur testified
as to a handful of examples in which he
demonstrated himself to be a "team player"
interested in the good of the College as a whole,
rather than his department. For example, he cited
two times in which he spoke up about issues that
were not on the committee meeting’s agenda but
that he considered important for the College. He
also proposed means of increasing College
enrollment as well as raising funds for the
College.

      Bearing in mind the standard of review that
applies to judgments as a matter of law, whether
pre-verdict or post-verdict, we conclude that the
district court should not have granted SIU’s
motion for judgment as a matter of law. See,
e.g., Lane v. Hardee’s Food Systems, Inc., 184
F.3d 705, 707 (7th Cir. 1999). The jury was
entitled to believe Mathur’s version of his
direct contacts with Keon and to reject Keon’s
own explanation of the decision to remove Mathur
as chair of the department.

      This case is similar to Soto v. Adams Elevator
Equipment Co., 941 F.2d 543 (7th Cir. 1991), in
which this court reversed the district court’s
decision to overturn a jury verdict that the
defendant employer had retaliated against the
plaintiff employee for filing an EPA claim. In
Soto, the plaintiff submitted evidence of an
ambiguous statement made by her employer that she
interpreted to mean that she had been demoted
because of her lawsuit, as well as evidence that
she had received negative treatment from her
supervisors subsequent to filing suit. Soto, 941
F.2d at 552. Although not overwhelming, the Soto
plaintiff’s evidence was sufficient to support
the jury verdict, as is Mathur’s evidence in this
case. See also Floyd v. Kellogg Sales Co., 841
F.2d 226, 228-29 (8th Cir. 1988) (reversing grant
of JNOV where plaintiff’s evidence of retaliation
was centered on three statements); contrast
Grizzle, 14 F.3d at 267-68 (upholding lower
court’s grant of JNOV overturning jury verdict
where evidence of retaliatory motive presented by
plaintiff would not support a "reasonable jury
finding of retaliation without engaging in
impermissible speculation").

      In the alternative, SIU argues that Keon was
determined to "clean house" and would have
terminated Mathur as Department Chair regardless
of any retaliatory motive. See McNutt v. Board of
Trustees of the Univ. of Ill., 141 F.3d 706, 709
(7th Cir. 1998) (holding that the Price-
Waterhouse mixed-motives defense applies to
retaliation claims). The jury, however, was
properly instructed about this defense and
rejected it. Given that Mathur presented evidence
to undercut Keon’s claim that he had decided to
remove all the department chairs because they
were not participating effectively in Executive
Committee meetings, there is no reason to reject
the jury’s decision to believe Mathur’s version
of events rather than SIU’s.

      Before leaving this subject, we touch briefly
on a point that was raised in oral argument by
the panel, but on which SIU did not rely in its
brief. SIU might have argued, relying on Webb v.
Board of Trustees of Ball State Univ., 167 F.3d
1146 (7th Cir. 1999), that Keon demoted Mathur
not because of his protected activities, but
instead because he was wasting his time pursuing
personal grievances and antagonisms instead of
devoting himself to teaching and research. That
argument carried the day in Webb, where this
court denied the sec. 1983 retaliation claims of
several state university employees against their
university. That ruling rested in part on the
conclusion that universities may "insist that
members of the faculty . . . devote their
energies to goals such as research and teaching"
rather than pursuing personal grievances and
antagonisms. The record here contains none of the
facts that would be needed to evaluate such a
theory, such as evidence about how much time
Mathur was devoting to his retaliation claim as
opposed to his teaching and research. (Evidently
even Keon was willing to concede that Mathur’s
performance was outstanding in the latter two
areas, as the July 7 performance review
indicates. Keon gave Mathur the highest possible
score for research, a 6, and a score almost that
high for his teaching, a 5.5.) We note as well
that SIU has not argued, and there is no reason
to suppose, that the Title VII anti-
discrimination and retaliation provisions do not
apply to highly placed employees. The Supreme
Court’s decision in Hishon v. King & Spalding,
467 U.S. 69 (1984), contains not a hint of such
an exception. The law protects even presidents of
universities against discrimination based on
race, sex, and the other categories mentioned in
the statute, and it similarly must protect even
presidents from retaliatory actions designed to
punish invocation of those rights. In any event,
that issue is not before us today.


      B.   New Trial

      SIU next argues that in the event that this
court finds it is not entitled to judgment as a
matter of law, it should nonetheless get a new
trial. Before the district court, SIU argued that
the verdict was against the weight of the
evidence, that the jury should have received
SIU’s proposed special interrogatory verdict
form, and that the damages were excessive. On
appeal, SIU makes only two of those arguments: it
reiterates that the jury verdict was against the
manifest weight of the evidence and that $250,000
in compensatory damages for "emotional pain and
suffering, inconvenience, and mental anguish" is
an excessive award. However, both for the reasons
we have already discussed and because we review
orders denying new trials only for a clear abuse
of discretion, see Westchester Fire Ins. Co. v.
General Star Indemnity Co., 183 F.3d 578, 582
(7th Cir. 1999); Slane v. Mariah Boats, Inc., 164
F.3d 1065, 1067 (7th Cir. 1999), we make no
comment on the first argument other than to say
that the verdict was supported by sufficient--
albeit not overwhelming--evidence and that we
find no abuse of discretion in the court’s
decision.

      The standard of review that applies to a
limited request for a new trial on the grounds of
excessive damages is the same as the general
standard--abuse of discretion. Riemer v. Illinois
Dept. of Transp., 148 F.3d 800, 808 (7th Cir.
1998). In its renewed motion for judgment as a
matter of law or a new trial, SIU argued that the
damages award was excessive and the court should
therefore either grant a new trial or alter or
amend the damages award. In its memorandum and
order denying SIU’s motion for a new trial,
however, the district court had no occasion to
address SIU’s excessive damages argument, in
light of its other ruling. Under the
circumstances, we think it appropriate to remand
on this issue, so that the district court may
consider SIU’s request for remittitur.


      C.   Motion to Strike

      As a final note, SIU filed a motion to strike
portions of Mathur’s Reply Brief referencing
facts not contained in the record. On April 29,
1999, the motions panel ordered that this issue
would be determined by the merits panel. Because
Mathur’s factual allegations in the Reply Brief
do not affect the disposition of this case and we
have not taken them into account in our own
deliberations, we deny the motion.
III

      "It is well settled that if the trial court
erroneously grants judgment notwithstanding the
verdict, the appellate court may reverse and
order reinstatement of the verdict of the jury."
Kolb v. Chrysler Corp., 661 F.2d 1137, 1140 (7th
Cir. 1981). Because we find that the district
court erroneously granted judgment as a matter of
law for SIU, we Reverse that judgment. We Remand to
the district court for consideration of SIU’s
motion for a new trial or remittitur on damages,
and we Deny SIU’s motion to strike.